PER CURIAM.
The policy contains the express provision that:
“If the insured shall die within six calendar months from the date hereof the company will pay only one-half of this sum. After six months from this date the policy will be in force for the full amount.”
The policy was dated the 28th of October, 1912, and the deceased died in January, 1913. Under this policy, therefore, but one-half of the amount insured was payable. We agree with the Appellate Term in the construction of section 58 of the Insurance Law.
The determination and judgment are therefore modified, by reducing the judgment accordingly, and, as so modified, affirmed, without costs.